Citation Nr: 1046843	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of service connection for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to May 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

In a Notice of Disagreement received by the RO in November 2007 
the Veteran indicated that he disagreed with a decision regarding 
tinnitus.  A claim for service connection for tinnitus was not 
adjudicated in the May 2007 rating decision, therefore the 
Veteran's mention of it in his Notice of Disagreement for denial 
of his claim for service connection for hearing loss is construed 
as a request to reopen a previously denied claim for service 
connection for tinnitus.  As this matter has not been adjudicated 
by the RO it is REFERRED for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In an unappealed August 1989 rating decision, the RO denied 
the Veteran's claim of service connection for bilateral hearing 
loss.  

2.  The evidence added to the record since August 1989, when 
viewed by itself or in the context of the entire record, relates 
to an unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss and raises a 
reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's bilateral hearing loss is causally or 
etiologically related to service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's 
August 1989 rating decision which denied service connection for 
bilateral hearing loss, and the claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).

2.  Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, given the favorable nature of the Board's decision on 
the issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection for 
bilateral hearing loss, and the grant of service connection for 
the underlying claim on the merits, there is no prejudice to the 
Veteran, regardless of whether VA has satisfied its duties of 
notification and assistance with respect to reopening previously 
denied claims or with respect to the underlying service 
connection claim.  

In other words, despite any possible defect in the notice and 
assistance provided to the Veteran regarding new and material 
evidence and/or service connection, this claim is granted in 
full; thus, any defect with respect to VA's duty to notify and 
assist the Veteran with the development of his claim results in 
harmless error.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As such, no further discussion 
of the VA's "duty to notify" and "duty to assist" obligations is 
necessary.


New and Material Evidence

In an August 1989 decision, the RO denied service connection for 
bilateral hearing loss.  The basis of the denial was that service 
medical records, including the separation examination, contained 
no evidence of hearing loss.  A notice of disagreement was not 
received within the subsequent one-year period and the August 
1989 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

Currently, the Veteran asserts that during service he went 
through a lot of loud noise artillery twenty-four hours a day, 
seven day a week.  He stated that some of the shells would go off 
overhead; and mortar rounds would go off all around.  He stated 
that he was assigned to a platoon that did a lot of shooting and 
he fired the super bazooka, which is a shoulder weapon with a 
loud bang.  He further asserts that he contracted pneumonia in 
service and was treated with Streptomycin.  He stated that he was 
told by an NSO officer that Streptomycin could be one of the 
problems with his hearing loss.  He also submitted a service 
treatment note dated in June 1963, during his Marine Corps 
reserve service, which shows he hurt his ears when a tire 
exploded.  

Additional evidence has been added to the record, including VA 
outpatient clinic audiological evaluations dated in 2005 and 
2006, VA audiological examinations dated in 2007 and 2010, 
transcript from the Veteran's May 2009 Board hearing, and a VA 
expert medical opinion dated in August 2010.  The August 2010 
expert medical opinion provides a link between the Veteran's 
current hearing loss and military service.  

The prior unappealed August 1989 rating decision is final.  
However, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  When "new and material evidence" 
is presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In reaching a 
determination on whether the claim should be reopened, the reason 
for the prior denial should be considered.  At the time of the 
prior denial, the RO determined that there was no hearing loss 
shown during service.

Since the prior final August 1989 rating decision, evidence has 
been added to the claims folder, including the Veteran's 
testimony asserting that he served as a gunner in the Air Force, 
a combat engineer in infantry in the Army and performed 
maintenance on aircrafts in the Marine Corps reserve.  In each 
job he held in service, he was exposed to a lot of loud noise.  
He indicated that he went through loud artillery noise all the 
time and he experienced mortar rounds going off all around.  The 
Veteran stated that he noticed that his hearing started to 
deteriorate after he began flying, sometime between 1950 and 
1954.  Additionally, VA medical expert opined that it was more 
likely than not that the cause of the Veteran's hearing loss is 
noise exposure related to his military service.  In addition, he 
opined that the use of Streptomycin could also be a significant 
contributing factor.  

This new evidence is not cumulative or redundant of evidence 
previously considered, It relates to an unestablished fact 
necessary to substantiate the Veteran's claim, and it is 
significant in that it cures the prior evidentiary defect by 
providing evidence that the Veteran's current hearing loss may be 
related to in-service noise exposure even though it was not shown 
in service; and also related to the use of Streptomycin which was 
administered to the Veteran for treatment of pneumonia in 1952 
while in service.  This newly submitted evidence was lacking at 
the time of the prior denial.  Thus, the additional evidence is 
new and material and reopening the claim for service connection 
for bilateral hearing loss is warranted.  

Service Connection

The Veteran has been diagnosed with bilateral sensorineural 
hearing loss.  He initially contended that his bilateral hearing 
loss was as a result of noise exposure during active service as 
he was attached to an infantry regiment and served as a combat 
engineer in infantry.  In addition, he contends that his hearing 
loss may be due to in-service treatment with Streptomycin.

The Veteran seeks service connection for bilateral hearing loss.  
Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in- service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as hearing loss (an 
organic disease of the nervous system) to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not demonstrated at 
separation, a Veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's DD Form 214 shows that the Veteran's most 
significant duty assignment was his attachment to an infantry 
regiment.  He was awarded the Korean Service Medal with 2 bronze 
service stars, the UN Service Medal and the National Defense 
Service Medal.  In a November 1950 Report of Medical Examination 
for enlistment in the Army, it was noted that the Veteran 
qualified for airborne training.  

Notably, the RO denied the Veteran's initial claim for service 
connection for bilateral hearing loss in August 1989 based on a 
finding that service medical records, including separation 
examination, contained no evidence of hearing loss.  Service 
treatment records for the Veteran's period of active duty are 
negative for any history, complaints, treatment or diagnosis of 
hearing loss.  However, in September 1952 the Veteran contracted 
pneumonia and the treatment administered was Streptomycin 
therapy, 5 grams from September 17, to September 21, 1952.  The 
Veteran submitted an article, entitled Inner Ear, Ototoxicity, 
which discusses Streptomycin treatment as a possible cause of 
damage to the inner ear.  In a Marine Corps reserve treatment 
note dated in 1963, it was noted that the Veteran had some 
hearing loss although an actual audiogram is not of record.  The 
1963 note indicates that the Veteran was seen for complaints of 
ringing in his ears after a tire exploded.

In December 2005 the Veteran had an audiological evaluation at a 
VA health care facility.  The Veteran reported a gradual loss of 
hearing with difficulty understanding speech and a worsening of 
the problem in background noise and on the telephone.  He 
disclosed that he had no pre-military noise exposure.  He 
experienced noise exposure during his years in the military, 
specifically in combat in Vietnam and the lack of wearing hearing 
protection.  With respect to post-service noise exposure, he 
reported that hearing loss was reported to have been found during 
a hearing evaluation early in his career with an aircraft 
company.  He indicated that he also worked in the plastics 
industry and no hearing protection was worn during any job.  

On objective evaluation pure tones of the right ear revealed mild 
to severe sensorineural hearing loss at 250 to 8000 Hertz and 
mild to profound sensorineural hearing loss at 250 to 8000 Hertz 
in the left ear.  Speech discrimination was 92 percent at 70 
decibel on the right and 92 percent at 65 decibel on the left.  
The assessment was essentially symmetrical sensorineural hearing 
loss with excellent word recognition and normal middle ear 
function bilaterally.  It was also noted that the Veteran was a 
good candidate for binaural amplification.  

The Veteran's hearing was examined again by VA in April 2007 in 
conjunction with his request to reopen a claim for service 
connection for hearing loss.  The examiner noted that the claims 
folder was reviewed.  The Veteran reported a history of military 
noise exposure that included jet airplanes and combat noises.  
Occupational noise exposure included machinery, refineries, 
tires, and working as a truck driver.

On the authorized audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
55
70
LEFT
25
35
50
65
90

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 64 in the left ear.  Summary of 
audiological test results indicate for the right ear a mild to 
severe sensorineural hearing loss, and for the left ear a normal 
to profound sensorineural hearing loss.  

The examiner opined that the Veteran has hearing loss, but that 
he could not resolve the issue of whether hearing loss was 
related to the Veteran's military service without resorting to 
mere speculation due to the fact that there are no enlistment or 
separation examinations found in the Veteran's claims folder.  
The examiner noted that the opinion was formed after careful 
review of the Veteran's claims folder as well as information 
gathered during the examination.

In March 2010 the Veteran underwent a VA audiology compensation 
examination.  The examiner noted review of the claims folder.  
The Veteran was interviewed and related pertinent medical 
history.  On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
70
70
85
LEFT
40
45
60
80
95

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 in the left ear.  The 
diagnosis was bilateral sensorineural hearing loss.  The 
examiner's opinion was that there was no pre-military noise 
exposure, there was military noise exposure and post-military 
noise exposure and there was no recreational noise exposure (per 
Veteran's statement).  The examiner indicated an inability to 
opine on ototoxic etiology for the Veteran's hearing loss due to 
being treated with Streptomycin in 1952 as this is beyond his 
(the audiologist's) scope of practice.  He further commented that 
he could not resolve this issue without resort to mere 
speculation.  The examiner noted that his opinion was based on a 
careful review of the available medical and service records 
within the given time allotment.  

In July 2010 the Board referred this case for a VA medical 
opinion by a medical expert.  The case was referred to Dr. LG of 
the otology, ear, nose, and throat section.  Dr. LG rendered his 
opinion in August 2010.  He noted in the medical statement that 
available VA medical records for the Veteran, with emphasis on 
the otologic history and findings were reviewed.  Dr. LG noted 
that the most significant information is that the Veteran has 
complained of a bilateral hearing loss since the 1960's.  He was 
exposed to a great deal of noise during his military service; 
aircraft noise in 1949, explosives, gunfire and heavy equipment 
during two tours of duty in the military.  Dr. LG further noted 
that the Veteran's statements which provide examples of noise 
exposure are impressive.  He received Streptomycin for viral 
pneumonia in the 19[5]0's for four days.  There is no significant 
history of other causes of hearing loss, including recreational 
noise.  Audiometric evaluation in 2005 show a bilateral severe to 
profound sensorineural hearing loss in the high frequencies with 
significantly reduced pure tone average bilaterally.  Dr. LG 
opined that it is more likely than not that the cause of the 
Veteran's hearing loss is noise exposure related to his military 
service.  The use of Streptomycin could also be a significant 
contributing factor.  He further noted that it is important to 
remember that damage to the hearing organs is additive through 
life, and is not unusual for a patient who has had significant 
exposure to loud noise early in life not to complain of it until 
later in life.  Dr. LG concluded that he believes that the major 
contributing cause of the Veteran's hearing loss was noise, and 
that based on the history in his records the major element of his 
noise exposure probably occurred during his military service.

In light of this evidence, the Board finds that entitlement to 
service connection for bilateral sensorineural hearing loss is 
warranted.  The Veteran currently has a bilateral hearing loss 
disability pursuant to 38 C.F.R. § 3.385 and competent medical 
evidence establishes that the Veteran's hearing loss disability 
is related to noise exposure in service.  

In the May 2009 hearing before the Board, the Veteran testified 
that he served as a gunner on the B-50 bombers when he served in 
the Air force and he served as a combat engineer in infantry in 
the Army.  In addition in the Marine Corps reserves, he 
maintained the aircraft, which included helping the pilots get 
their engines started.  The Veteran testified that he was around 
a lot of loud noise and during the noise exposure in the Air 
Force and Army he was not provided hearing protection.  Hearing 
protection was provided in the Marine Corps reserves, but it was 
recommended that they not be worn around the engines because they 
are easily sucked into the engine.  The Board concedes that the 
Veteran's account of noise exposure during service is credible 
and consistent with his military occupations of gunner on the B-
50 bombers, a combat engineer in infantry and in aircraft 
maintenance.  

The Board finds VA medical expert opinion of Dr. LG of high 
probative value in this instance.  Indeed, his opinion provided 
an extensive rationale supporting the finding that the Veteran's 
current hearing disability is the result of his exposure to noise 
during military service and that the use of Streptomycin could be 
a contributing factor to the Veteran's hearing loss.  
Specifically, Dr. LG commented on the Veteran's history of noise 
exposure in the military and that the Veteran received 
Streptomycin for viral pneumonia while in service.  

The Board acknowledges that VA examiners in April 2007 and March 
2010 could not come to a conclusion as to the etiology of the 
Veteran's hearing loss without resort to mere speculation.  As 
the U.S. Court of Appeals for the Federal Circuit stated in Fagan 
v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir.2009), an "examiner's 
statement, which recites the inability to come to an opinion, 
provides neither positive nor negative support for service 
connection.  Therefore, it is not pertinent evidence, one way or 
the other."  The Board finds that the April 2007 and March 2010 
examination reports are of little probative value here.

In sum, the evidence demonstrates that the Veteran's hearing loss 
is related to in-service noise exposure and possibly the use of 
Streptomycin was a contributing factor.  The evidence in support 
of the Veteran's claim includes a history of excessive noise 
exposure in service as a result of serving as a gunner, and a 
combat engineer in infantry.  Post-service occupational exposure 
to noise was of little significance and there was no evidence of 
post-service exposure to noise recreationally.  Additionally, The 
Veteran's statements of exposure to noise in service are 
credible.  The Board acknowledges that the Veteran is certainly 
competent to testify as to a symptom such as hearing loss which 
is non-medical in nature, however, even if he is not necessarily 
competent to render a medical diagnosis.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Most critical is the VA medical 
expert's opinion linking the Veteran's hearing loss to his 
history of noise exposure in service and that the use of 
Streptomycin in service could be a significant contributing 
factor to hearing loss.  Further there is no medical opinion of 
record to the contrary.  As noted, in the other VA examination 
reports, the examiners could not render an opinion as to the 
etiology of the Veteran's hearing loss without resorting to mere 
speculation.

Therefore, resolving reasonable doubt in the Veteran's favor, it 
is at least as likely as not that the Veteran's hearing loss is 
linked to the in-service noise exposure.  The Veteran is 
therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly service connection is 
warranted for bilateral hearing loss.  


ORDER

New and material evidence having been received, the claim of 
service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


